Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received February 18, 2022, have been fully considered by the examiner.  The following is a complete response to the February 18, 2022 communication.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinberg et al (8,663,214).
	Weinberg et al provide a medical RF apparatus (Title) for estimating characteristics of tissue (which inherently could be skin tissue) with an RF pulse comprising a generator for generating a test pulse for detecting characteristics of tissue (col. 8, lines 60-65, for example).  There is a monitoring unit (18) that monitors a change in the state of the tissue while the test pulse is transmitted, and an estimating unit (14) that determines the characteristics of the tissue based on a monitored impedance value, and specifically the time it takes to reach a desired change in impedance.  See, for example, column 12, lines 20-40.

	Regarding claim 10, Weinberg et al again disclose an RF device for testing and treating tissue, and skin is inherently a tissue that may be tested/treated with the Weinberg et al device as addressed above.  The apparatus comprises an RF generator for generating a test pulse and detecting characteristics of tissue, as addressed above.  There is a monitoring unit and an estimating unit with the estimating unit determining characteristics of the monitored value based on a time required for tissue to reach a change in impedance as addressed above.  There is also a control unit as which controls parameters of the pulse by setting initial parameters based on the monitored initial pulse parameters.  See, for example, Figure 3 and column 9, lines 1-6.  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al (‘214) in view of the teaching of Rubinsky et al (2006/0293731).
	The Weinberg et al device has been addressed above.  The method steps of using the device are fully disclosed by Weinberg et al.  Weinberg et al fail to expressly disclose the use of the device to specifically treat skin tissue. 
	The examiner maintains the Weinberg et al device is inherently capable of treating any tissue desired, despite the fact that there is no specific use that is disclosed.  Rubinsky et al disclose an analogous system comprising an RF generator for treating tissue, as well as means to deliver a test pulse to tissue to assess tissue characteristics (para. [0069], for example).  In particular, Rubinsky et al provide a broad range of tissues that may be treated with the system, including skin tissue (para. [0062]).  The examiner maintains that the Rubinsky et al teaching provides suggestion that such a device may be used in a wide variety of tissues, including skin tissue.

	Regarding claims 12 and 14-20, see above discussion regarding the Weinberg et al reference which addresses the specific structure and steps for performing the functions recited in the limitations, which limitations were addressed in the structural recitation of claims 1-10 above.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 10, 2022